DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent claim 1 has been amended.


Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Danielsson et al. (US PATENT 3922089).

Claim Interpretation - 35 USC § 112
4- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
Optical coupling element in claim 1, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-3, 7-8, 12-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam et al. (PGPUB No. 2004/0008336, cited by Applicants) in view of Danielsson et al. (US PATENT 3922089). 
As to claim 1, Lam teaches an optical sensor system (Figs. 1-13 and Abstract; system 1), comprising: a processing chamber (¶ 30-39 for ex.; 10 or 14 or 16); a sensor (100) comprising a grating system (¶ 30, 38-40 for ex.; detection device 50 comprises a spectrometer 38, with a rotating grating) wherein the grating system comprises: a first diffraction grating oriented in a first direction; a second diffraction grating oriented in a second direction (However, since the two claimed gratings are not claimed to be distinct, Lam’s single rotating grating at different angles can be considered as the two diffraction gratings in a first direction and a second direction), and a detector for detecting electromagnetic radiation diffracted from the grating system (¶ 38 for ex.; a line CCD or a CID); and an optical coupling element, wherein the optical coupling element optically couples an interior of the processing chamber to the sensor (¶ 38 for ex.; a bundle of optical fibers is used to couple the process chamber to the spectrometer).  
and the second diffraction grating to receive electromagnetic radiation directly from the first diffraction grating.
	However, in a similar field of endeavor, Danielsson uses an Echelle spectrometer arrangement for uniform separation of spectral orders (Figs. 1-8 and Abstract, Col. 2 ll. 29-49) and using more than one dispersion grating (Fig. 6, Col. 2 ll. 29-49, Col. 4 ll. 38-68; dispersion grating 36, i.e. first diffraction grating, is used in addition to a main and distinct Echelle grating 37, i.e. second diffraction grating.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam according to Danielsson so that the second diffraction grating separate and distinct from the first diffraction grating and the second diffraction grating to receive electromagnetic radiation directly from the first diffraction grating, with the advantage of effectively obtaining a spectrum separation on the output of the spectrometer.

As to claim 2, the combination of Lam and Danielsson teaches the optical sensor system of claim 1.
Moreover, Lam teaches wherein the optical coupling element comprises a window passing through a surface of the processing chamber (¶ 38; vacuum window).  

As to claim 3, the combination of Lam and Becker teaches the optical sensor system of claim 1.


As to claims 7-8, the combination of Lam and Danielsson teaches the optical sensor system of claim 1.
Moreover, Lam teaches wherein the optical coupling element comprises a filter bank and (claim 8) wherein the filter bank comprises a plurality of filters that are displaceable into and out of an optical path between the processing chamber interior and the sensor (¶ 38; at least during installation, the filter is placed into the optical path before the sensor). 

As to claims 12-13, the combination of Lam and Danielsson teaches the optical sensor system of claim 1.
Moreover, Lam teaches wherein the optical coupling element comprises variable optics; (claim 13) wherein the variable optics provide a plurality of focal points within a volume of the processing chamber (38 for ex; the fibers in the bundle of optical fibers are considered as variable optics, which in addition to the convex spherical lens have a plurality of focal points within the processing chamber from which they receive plasma light).

8- Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam and Danielsson in view of Julian et al. (PGPUB No. 2006/0038997).

As to claims 4-6, the combination of Lam and Danielsson teaches the optical sensor system of claim 1.
claim 5) wherein a plurality of optical ports in the processing chamber are optically coupled to the fiber optic switching matrix; (claim 6) further comprising a plurality of processing chambers, wherein each of the plurality of processing chambers comprise an optical port, and wherein each optical port is optically coupled to the fiber optic switching matrix.   
However, Lam teaches clearly using three spectrometers for three different wavelength ranges (¶ 38), which would suggest to one with ordinary skills in the art a fiber switching system, i.e. fiber optic switching matrix, to direct the different spectral ranges from the grating to the three spectrometers. For ex., Julian teaches a multi-channel multi spectrum spectrometer with a plurality of optical ports optically coupled to the fiber optic switching matrix. (Abstract and Figs. 4, 10, 14-15, 19-20) wherein it is suggested to use an optical wavelength multi fiber switch with a grating based spectrometer (¶ 82 and Figs. 19-20), and wherein head probes can be connected to multiple chambers, of which a test chamber (¶ 81 and Fig. 19 for ex.) . 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam and Danielsson according to Julian’s suggestions so that the optical coupling element comprises a fiber optic switching matrix; a plurality of optical ports in the processing chamber are optically coupled to the fiber optic switching matrix; further comprising a plurality of processing chambers, wherein each of the plurality of processing chambers comprise an optical port, and wherein each optical port is optically coupled to the fiber optic switching matrix, with the advantage of optimizing the measurement of separate spectral ranges. 
 
9- Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam and Danielsson, in view of Becker-Ross et al. (PGPUB No. 2011/0285993), hereinafter Becker.

As to claim 9, the combination of Lam and Danielsson teaches the optical sensor system of claim 1.
The combination does not teach expressly wherein the first direction is substantially orthogonal to the second direction.  
However, Becker teaches using the two gratings 20 and 34 to obtain two dispersions along two perpendicular directions, resulting into a 2D spectrum to be projected on a detector array 16.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam and Danielsson according to Becker’s so that the first direction is substantially orthogonal to the second direction, with the advantage of optimizing the measurement of separate spectral ranges on a 2D detector array. 

As to claim 10, the combination of Lam, Danielsson and Becker teaches the optical sensor system of claim 9.
Lam does not teach wherein the sensor is an Echelle spectrometer, even though one with ordinary skill in the art would find it obvious to use any type of spectrometer (See MPEP 2143 Sect. I. B-D). However, Danielsson teaches wherein the spectrometer is an Echelle spectrometer (Col. 2 ll. 29-49 for ex.). Becker also teaches using an Echelle grating 34.


10- Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam and Danielsson in view of Bullock et al. (PGPUB No. 2018/0286650).

As to claim 11, the combination of Lam and Danielsson teaches the optical sensor system of claim 1.
Lam does not teach expressly further comprising: a trigger between the processing chamber and the sensor, wherein 25Atty. Docket No. 44016741 USO2the trigger coordinates readings of the sensor with a frequency of a plasma in the processing chamber, even though at the RF frequency used of 10-200 MHz by generator 30, which is controlled by the same controller 55 that controls sensor 50/100 (Fig. 5 and ¶ 42 for ex.). For ex., Bullock teaches a multimode plasma configurable spectrometer (Abstract) wherein the optical sensor may be synchronized with the plasma frequency (¶ 58) 
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam and Danielsson according to Bullock’s suggestions so that the system further comprises: a trigger between the processing chamber and the sensor, wherein 25Atty. Docket No. 44016741 USO2the trigger coordinates readings of the sensor with a frequency of a plasma in the processing chamber, with the advantage of optimizing the reading of the measured spectral ranges. 


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/